Case: 20-20525     Document: 00515599060         Page: 1    Date Filed: 10/13/2020




           United States Court of Appeals
                for the Fifth Circuit
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                       October 13, 2020
                                  No. 20-20525                          Lyle W. Cayce
                                                                             Clerk

   Laddy Curtis Valentine; Richard Elvin King,

                                                           Plaintiffs—Appellees,

                                      versus

   Bryan Collier; Robert Herrera; Texas Department of
   Criminal Justice,

                                                      Defendants—Appellants.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:20-CV-1115


   Before Willett, Ho, and Duncan, Circuit Judges.
   Don R. Willett, Circuit Judge:
         America houses roughly 2.2 million people in crowded correctional
   facilities. Amidst the unprecedented COVID-19 pandemic, prison
   inmates—in close quarters and with no control over their confinement
   conditions—face unique and heightened risks. And elderly inmates,
   unsurprisingly, are particularly vulnerable to outbreaks. Two inmates
   incarcerated at the Wallace Pack Unit, a state-run lockup housing geriatric,
   medically compromised, and mobility-impaired inmates, sued the Texas
   Department of Criminal Justice over its response to the coronavirus. The
Case: 20-20525      Document: 00515599060          Page: 2    Date Filed: 10/13/2020




                                    No. 20-20525


   inmates alleged violations of the Eighth Amendment, the Americans with
   Disabilities Act, and the Rehabilitation Act. And as the suit was progressing,
   the virus was spreading, infecting over 500 inmates, 20 of whom have died.
          The pandemic inflicted a dreadful toll at the Pack Unit. Mercifully,
   positive cases of COVID-19 have plummeted sharply, falling from 172 cases
   between June 23–25 to just 4 cases as of September 28. TDCJ’s preventive
   measures are working, belatedly abating what had been a perfect storm. As
   judges, our conscribed role is not to assess whether prison officials could have
   done more to contain the virus—no doubt they could have. Nor is it to
   micromanage prison operations—that is left to the governor-appointed
   Board of Criminal Justice and to the Texas Legislature. TDCJ requests a
   stay of the district court’s permanent injunction pending appeal. Our limited
   role is thus to determine whether TDCJ has made the requisite showing that
   its efforts to combat COVID-19 satisfied the constitutionally required
   minimum. And we must do so within strict procedural bounds mandated by
   Congress. We are forbidden to do more.
          Here, the plaintiff-inmates failed to comply with the exacting
   procedural preconditions imposed by the Prison Litigation Reform Act,
   specifically the PLRA’s mandatory and jurisdictional exhaustion
   requirement. That alone defeats this suit. But even putting aside the inmates’
   failure to exhaust their administrative remedies, their constitutional claim
   fails on the merits. TDCJ’s response, albeit imperfect, did not amount to
   deliberate indifference under the Eighth Amendment. We grant TDCJ’s
   motion to stay the permanent injunction.
                                          I
          Plaintiffs Laddy Valentine and Richard King are incarcerated at
   TDCJ’s Wallace Pack Unit, a prison for the elderly and infirm in Grimes
   County, Texas. On March 30, 2020, they sued TDCJ, its executive director,




                                          2
Case: 20-20525        Document: 00515599060        Page: 3   Date Filed: 10/13/2020




                                    No. 20-20525


   and the Pack Unit warden on behalf of a putative class of all Pack Unit
   inmates and putative subclasses of high-risk and disabled inmates. The
   complaint alleged that TDCJ’s response to COVID-19 violated the Eighth
   Amendment, the Americans with Disabilities Act, and the Rehabilitation
   Act.
          On April 16, the district court issued a preliminary injunction,
   imposing a detailed protocol on TDCJ to stem the spread of COVID-19 in
   the Pack Unit. The injunction specified the cleaning schedule for prison
   common areas (every 30 minutes from 7 a.m.–10 p.m.), the surfaces to be
   cleaned (tabletops, telephones, door handles, restroom fixtures, television
   controls, books, and gym and sports equipment), and the type of disinfectants
   to be used (bleach-based cleaning agents). It required prison staff to post
   signage, give oral presentations or show videos, conduct question and answer
   sessions, and provide handouts to inform inmates about COVID-19. It also
   mandated the provision of hard-to-come-by items, including hand sanitizer,
   masks, tissues, and toilet paper, and instructed TDCJ to develop a COVID-
   19 testing plan.
          TDCJ timely filed an interlocutory appeal of the preliminary
   injunction. On April 22, a panel of this court stayed the injunction pending
   appeal, reasoning that Plaintiffs were unlikely to succeed because they did
   not comply with the Prison Litigation Reform Act’s administrative
   exhaustion requirement and that, in any event, their Eighth Amendment
   claim was likely to fail on the merits. Valentine v. Collier (Valentine I), 956
   F.3d 797, 806 (5th Cir. 2020). The motions panel also concluded that TDCJ
   would be irreparably injured absent a stay because the injunction interfered
   with its ability to respond to the pandemic’s rapidly changing conditions. Id.
   at 803–04. The Supreme Court declined to vacate the stay. Valentine v.
   Collier (Valentine II), 140 S. Ct. 1598 (2020) (mem.).




                                          3
Case: 20-20525     Document: 00515599060           Page: 4   Date Filed: 10/13/2020




                                    No. 20-20525


          On June 5, a merits panel resolved the interlocutory appeal in a short
   order vacating the injunction on the ground that TDCJ had “substantially
   complied with the measures ordered by the district court.” Valentine v.
   Collier (Valentine III), 960 F.3d 707, 707 (5th Cir. 2020) (per curiam). In
   three separate concurring opinions, the panel members expressed differing
   views on the merits of the preliminary injunction and how the evolving facts
   affected the nature of the proceeding.
          On remand, the district court certified a general class of all Pack Unit
   inmates and a high-risk subclass of inmates who are vulnerable to severe
   illness or death from COVID-19 due to their advanced age or underlying
   health conditions. Valentine v. Collier (Valentine IV), No. 4:20-CV-1115, 2020
   WL 3491999, at *14 (S.D. Tex. June 27, 2020). The district court later
   certified a mobility-impaired subclass of inmates who use walkers, canes,
   crutches, and wheelchairs. Valentine v. Collier (Valentine V), No. 4:20-CV-
   1115, 2020 WL 5797881, at *23–26 (S.D. Tex. Sept. 29, 2020).
          An 18-day bench trial began on July 13. On September 29, the district
   court ruled for Plaintiffs on all claims and permanently required TDCJ to
   follow specific procedures to protect Pack Unit inmates from COVID-19.
   See generally id. at *29–38. In some ways, the permanent injunction is less
   demanding than the preliminary injunction. For example, it instructs TDCJ
   to “[c]reate a plan to allow for regular cleaning of common surfaces with
   bleach-based cleaning agents” rather than specifying a cleaning schedule,
   requires hand sanitizer only for the mobility-impaired subclass, and dispenses
   with the educational requirements. Id. at *37. But the permanent injunction
   is more demanding when it comes to COVID-19 testing. It requires TDCJ
   to “[c]reate a comprehensive weekly testing program using tests that are
   approved by the FDA for asymptomatic testing and with a turnaround time
   for results of 48 hours or less, and document that plan in writing” and to
   “[c]ontinue weekly testing until the pandemic is brought under control



                                            4
Case: 20-20525        Document: 00515599060        Page: 5    Date Filed: 10/13/2020




                                    No. 20-20525


   within the state of Texas, even if multiple weeks pass with zero positive
   cases,” among other things. Id. at *38. The injunction is set to take effect on
   October 14, 2020. Id.
          TDCJ appealed the same day the district court issued the permanent
   injunction. The district court denied TDCJ’s motion to stay the injunction.
   TDCJ then filed an emergency motion asking us to stay the injunction
   pending appeal and for a temporary administrative stay while that motion was
   under consideration. On October 6, we administratively stayed the
   permanent injunction pending consideration of the emergency motion and
   granted Plaintiffs leave to file a response to TDCJ’s motion. We now decide
   the emergency motion.
                                         II
          Our authority to stay a district court’s order buys us time to conduct
   careful, considered appellate review. Nken v. Holder, 556 U.S. 418, 427
   (2009). At the same time, a stay disrupts the usual rule that a district court’s
   judgment becomes effective regardless of appeal. Id. Thus an appealing party
   is never entitled to a stay as a matter of right. Id. To obtain a stay, TDCJ
   must show that (1) its appeal is likely to succeed on the merits, (2) it will
   suffer irreparable harm absent a stay, (3) a stay will not substantially injure
   Plaintiffs, and (4) the public interest favors a stay. Id. at 426. We place the
   greatest weight on the first two factors. Barber v. Bryant, 833 F.3d 510, 511
   (5th Cir. 2016).
                                         III
          We first assess TDCJ’s likelihood of success on appeal. Here, we
   consider both Plaintiffs’ compliance with the Prison Litigation Reform Act’s
   exhaustion requirement, and the merits of their Eighth Amendment claim.




                                          5
Case: 20-20525      Document: 00515599060           Page: 6      Date Filed: 10/13/2020




                                     No. 20-20525


                                          A
          The PLRA’s exhaustion requirement is no-nonsense. Inmates
   seeking to challenge prison conditions must exhaust “such administrative
   remedies as are available” before challenging prison conditions in court. 42
   U.S.C. § 1997e(a). The provision is mandatory, and courts have zero
   discretion to hear unexhausted claims. Jones v. Bock, 549 U.S. 199, 211
   (2007). Indeed, the Supreme Court has “reject[ed] every attempt to
   deviate” from the PLRA’s rigid exhaustion requirement, most recently in
   Ross v. Blake, where it emphatically held that there is no “special
   circumstances” exception. 136 S. Ct. 1850, 1855 (2016).
          That said, the PLRA does contain one textual exception to its
   otherwise stringent exhaustion requirement: availability. Inmates who fail to
   exhaust can proceed in court by showing that administrative remedies were
   not “available.” As used in the PLRA, “available” means “‘capable of use’
   to obtain ‘some relief for the action complained of.’” Id. at 1859 (quoting
   Booth v. Churner, 532 U.S. 731, 738 (2001)). This is a fact-specific inquiry. See
   id. For example, a grievance process is not available if “it operates as a simple
   dead end—with officers unable or consistently unwilling to provide any relief
   to aggrieved inmates,” if it is “so opaque that it becomes, practically
   speaking, incapable of use,” or if prison administrators prevent access to it
   “through machination, misrepresentation, or intimidation.” Id. at 1859–60.
   Whether a grievance process is available does not depend on the relief that
   can be granted; exhaustion is not excused just because inmates cannot obtain
   the precise relief they seek. Booth, 532 U.S. at 741 & n.6.
          Here, the district court concluded that TDCJ’s grievance process
   was unavailable and allowed this suit to proceed despite Plaintiffs’
   undisputed failure to exhaust. Valentine V, 2020 WL 5797881, at *26–28. In
   staying the preliminary injunction, the previous motions panel observed that
   “Plaintiffs’ suit appears premature” because “according to the standards the



                                          6
Case: 20-20525      Document: 00515599060          Page: 7    Date Filed: 10/13/2020




                                    No. 20-20525


   Supreme Court has given us, TDCJ’s grievance procedure is ‘available,’
   and Plaintiffs were required to exhaust.” Valentine I, 956 F.3d at 804. TDCJ
   asks us to treat this as law of the case. But “the law of the case doctrine
   applies only to issues that were actually decided.” Lindquist v. City of
   Pasadena, 669 F.3d 225, 238–39 (5th Cir. 2012) (internal quotation omitted).
   And the previous motions panel was tasked only with deciding whether the
   failure to exhaust was likely to bar Plaintiffs’ claims based on the preliminary
   record. On remand, the district court concluded anew that TDCJ’s
   grievance process was not available after an 18-day trial. Valentine V, 2020
   WL 5797881, at *26–28. We are thus reviewing a different decision based on
   a different record. The previous panel’s preliminary ruling is not controlling.
   Univ. of Tex. v. Camenisch, 451 U.S. 390, 394 (1981). Nonetheless, we reach
   the same conclusion: TDCJ’s grievance procedure is available, and Plaintiffs
   were required to exhaust.
          The district court impermissibly applied a “special circumstances”
   exception, like the one the Supreme Court rejected in Ross, under the guise
   of an availability analysis. Its main rationale was that TDCJ’s grievance
   process is incapable of responding to the rapid spread of COVID-19.
   Valentine V, 2020 WL 5797881, at *28. In other words, the grievance process
   is not amenable to current circumstances. But under Ross, special
   circumstances—even threats posed by global pandemics—do not matter. 136
   S. Ct. at 1856. We reiterate that the spread of COVID-19 in the Pack Unit is
   an emergency that demands prison officials’ full attention. But as we
   recognized in the aftermath of Hurricane Katrina, emergencies are not
   “license to carve out new exceptions to the PLRA’s exhaustion
   requirement, an area where our authority is constrained.” Dillon v. Rogers,
   596 F.3d 260, 270 (5th Cir. 2010). The narrow question before us is whether
   TDCJ’s grievance process was available to Plaintiffs as contemplated by the
   PLRA.




                                          7
Case: 20-20525      Document: 00515599060           Page: 8    Date Filed: 10/13/2020




                                     No. 20-20525


          The district court made much of TDCJ’s “acknowledgment that the
   existing grievance process was inadequate in light of COVID-19 and the
   implementation of a new set of procedures.” Valentine V, 2020 WL 5797881,
   at *27. But inadequate is not a synonym for unavailable. The statutory
   meaning of “available” in the PLRA is broad: Inmates must exhaust as long
   as some form of relief can be obtained, regardless of what that relief may be.
   Ross, 136 S. Ct. at 1859; Booth, 532 U.S. at 741 & n.6. Adequacy is not a factor.
   The exhaustion provision’s statutory history makes this clear. The precursor
   to the PLRA required exhaustion only where administrative remedies were
   “plain, speedy, and effective.” Ross, 136 S. Ct. at 1858 (quoting Civil Rights
   of Institutionalized Persons Act, Pub. L. No. 96-247, § 7(a), 94 Stat. 349, 352
   (1980)). Congress removed those conditions from the PLRA in favor of the
   current “invigorated exhaustion provision.” Id. (internal quotation omitted).
   Under the old regime, concerns that TDCJ’s grievance process was
   ineffective or “operated too slowly” might have excused exhaustion. See
   Valentine V, 2020 WL 5797881, at *28. But those concerns are irrelevant
   under today’s PLRA, which “prevent[s] a court from deciding that
   exhaustion would be unjust or inappropriate in a given case.” Ross, 136 S. Ct.
   at 1858. Instead, “all inmates must now exhaust all available remedies.” Id.
          Here, the district court heard evidence that Plaintiffs obtained soap
   and cleaning supplies, COVID-19 testing, and the halt of transfers into the
   Pack Unit, which they requested through the grievance process at various
   points after commencing this litigation. Valentine V, 2020 WL 5797881, at
   *27. The court discounted that evidence because those changes were not a
   direct response to Plaintiffs’ grievances. Indeed, the court noted “[i]n some
   of these instances, TDCJ changed its policies prior to a grievance being
   filed.” Id. (emphasis in original). As an example, the court gave Mr.
   Valentine’s May 10 request for testing, which came one day after TDCJ
   implemented a prison-wide testing plan. From there, the court concluded




                                          8
Case: 20-20525       Document: 00515599060          Page: 9    Date Filed: 10/13/2020




                                     No. 20-20525


   that the grievance process was unresponsive and thus unavailable. Id. We do
   not follow the district court’s logic. To the contrary, TDCJ’s conduct shows
   that it was capable of providing “some relief for the action complained of,”
   which is enough to render the grievance process “available” under the
   PLRA. Ross, 136 S. Ct. at 1859 (quoting Booth, 532 U.S. at 738).
          The district court suggested that requiring exhaustion in these
   circumstances would violate the Eighth Amendment. Valentine V, 2020 WL
   5797881, at *28; Valentine IV, 2020 WL 3491999, at *8. We fail to see how
   enforcing a statutory procedure amounts to cruel and unusual punishment,
   and the district court cited no authority for that proposition.
          As the Supreme Court has emphasized, the PLRA’s exhaustion
   requirement was set by Congress, and Congress alone can change it. Ross, 136
   S. Ct. at 1857. Congress has in fact made some adjustments in response to
   COVID-19. For example, the Coronavirus Aid, Relief, and Economic
   Security (CARES) Act relaxed the Federal Rules of Criminal Procedure to
   allow for remote hearings in certain circumstances. Pub. L. No. 116-136,
   § 15002(b), 134 Stat. 281, 528 (2020). But the CARES Act did not alter the
   PLRA. We thus remain bound by it, even in these unprecedented times. The
   district court lamented that TDCJ’s grievance process was lengthy and
   unlikely to provide necessary COVID-19 relief. By all accounts, the process
   was suboptimal. But it was available, and Plaintiffs were required to exhaust
   it before bringing this suit.
                                          B
          Plaintiffs’ failure to exhaust their administrative remedies before filing
   suit is fatal. But even if Plaintiffs could surmount the PLRA, their Eighth
   Amendment claim is likely to fail on the merits.
          The Eighth Amendment requires prison officials to provide “humane
   conditions of confinement” with due regard for inmate health and safety.




                                          9
Case: 20-20525     Document: 00515599060            Page: 10   Date Filed: 10/13/2020




                                     No. 20-20525


   Farmer v. Brennan, 511 U.S. 825, 832, 837 (1994). To show a violation,
   inmates must prove that they were exposed “to a substantial risk of serious
   harm” and “that prison officials acted or failed to act with deliberate
   indifference to that risk.” Carlucci v. Chapa, 884 F.3d 534, 538 (5th Cir. 2018)
   (quoting Gobert v. Caldwell, 463 F.3d 339, 345–46 (5th Cir. 2006)). The
   presence of a substantial risk is an objective inquiry. Petzold v. Rostollan, 946
   F.3d 242, 249 (5th Cir. 2019). Deliberate indifference, however, is subjective;
   it requires a showing that prison officials had actual knowledge of a risk and
   disregarded it. Id. Knowledge may be inferred from the circumstances,
   particularly where the risk is obvious. Hope v. Pelzer, 536 U.S. 730, 738
   (2002). In addition, an inmate must “submit evidence that prison officials
   refused to treat him, ignored his complaints, intentionally treated him
   incorrectly, or engaged in any similar conduct that would clearly evince a
   wanton disregard for any serious medical needs.” Gobert, 463 F.3d at 346
   (internal quotation omitted). “Deliberate indifference is an extremely high
   standard to meet.” Domino v. TDCJ, 239 F.3d 752, 756 (5th Cir. 2001).
          The district court articulated the right legal standard but incorrectly
   applied it. At the outset, the court erred by framing its analysis in terms of
   COVID-19’s impact in the Pack Unit. Valentine V, 2020 WL 5797881, at
   *29. We share the district court’s alarm at the toll of the virus. But the Eighth
   Amendment inquiry concerns TDCJ’s state of mind, not the scope of the
   injury. As the Supreme Court has instructed, “prison officials who actually
   knew of a substantial risk to inmate health or safety may be found free from
   liability if they responded reasonably to the risk, even if the harm ultimately
   was not averted.” Farmer, 511 U.S. at 844 (emphasis added).
          The district court made detailed factual findings about TDCJ’s
   response to COVID-19. Discussions began at the end of February. TDCJ
   suspended all in-person visitation on March 13 and suspended all inmate
   medical copays on March 20. It began manufacturing masks on March 24.



                                          10
Case: 20-20525     Document: 00515599060            Page: 11   Date Filed: 10/13/2020




                                     No. 20-20525


   The state Correctional Managed Health Care Committee issued Policy B-
   14.52, its COVID-19 policy, on March 20 and an updated version on March
   23, incorporating new guidance from the Centers for Disease Control. In
   total, the policy has been updated six times since March 20. It requires social
   distancing and the use of cloth face masks at all times. In the Pack Unit,
   inmates have increased access to soap and toilet paper, and temporary
   handwashing stations were installed in July, during the trial. After an inmate
   died of COVID-19 on April 11—the first known case in the Pack Unit—all
   54 inmates in the decedent’s dorm were tested and returned negative results.
   Since then, the Pack Unit has conducted two “strike team testing” events to
   test all inmates and staff who have not previously tested positive. TDCJ
   devised a long-term testing plan shortly before trial. Under this plan, inmates
   who test positive or who are suspected of being positive are placed in medical
   isolation. Inmates who are brought back to the Pack Unit from off-site
   hospitals are quarantined for 14 days. To inform inmates about the risks of
   COVID-19, TDCJ hung posters and distributed pamphlets in the Pack
   Unit. An educational video has played three times a day since mid-April.
          Instead of addressing whether these actions were reasonable, the
   district court dismissed them “as the most basic steps that TDCJ could have
   taken.” Valentine V, 2020 WL 5797881, at *30. The court noted that
   “[d]esigning a policy and implementing some of the measures therein does
   not automatically satisfy Defendants’ constitutional obligations, especially in
   the face of an unprecedented public health crisis.” Id. But to know whether
   certain measures pass constitutional muster requires analyzing them under
   the constitutional standard, which the district court did not do. And our
   Eighth Amendment precedent in the context of infectious disease, though
   limited, instructs that TDCJ met its constitutional obligations. We have
   twice held that testing and treating inmates who were exposed to tuberculosis
   is enough to establish that prison officials were not deliberately indifferent to




                                          11
Case: 20-20525      Document: 00515599060            Page: 12    Date Filed: 10/13/2020




                                      No. 20-20525


   the risk of disease. Gibbs v. Grimmette, 254 F.3d 545 (5th Cir. 2001); Wallace
   v. Dallas Cty., 51 F.3d 1045 (5th Cir. 1995) (per curiam). Here, even
   recognizing that COVID-19 poses a greater risk than tuberculosis, any
   argument that TDCJ “evince[d] a wanton disregard for any serious medical
   needs” is dispelled by the affirmative steps it took to contain the virus.
   Gobert, 463 F.3d at 346 (internal quotation omitted).
          The bulk of the district court’s opinion focuses on what more TDCJ
   could have done in response to COVID-19. For example, TDCJ failed to
   enforce social distancing in the Pack Unit, particularly in the showers. It did
   not increase the janitorial staff’s access to training or supplies. Staff regularly
   violated the mask policy. Surfaces were not cleaned regularly at the laundry
   exchange, where inmates interacted face-to-face without masks. No hand
   sanitizer was available, and many sinks were broken. No contact tracing plan
   was in effect. The turnaround time for COVID-19 tests was between one
   and two weeks at the start of the pandemic.
          The district court grouped these shortcomings into two categories:
   (1) the lack of a systematic approach, and (2) the failure to abide by basic
   health guidance, which together demonstrated TDCJ’s deliberate
   indifference to the known risk of COVID-19 in the Pack Unit. Valentine V,
   2020 WL 5797881, at *31. But in reaching that conclusion, the court held
   TDCJ to a higher standard than the Constitution imposes. For example, it
   reasoned that TDCJ’s approach “lacked indicia of effecting long-term
   changes that will be consistently carried out until the pandemic is under
   control” and questioned whether TDCJ was sanitizing the Pack Unit “to
   the minimum extent required to avoid the spread of COVID-19.” Id. at 33.
   The Eighth Amendment does not enact the CDC guidelines. Nor does it
   require TDCJ to implement “long-term changes” or “avoid the spread of
   COVID-19,” and the failure to do so does not “clearly evince a wanton




                                           12
Case: 20-20525     Document: 00515599060            Page: 13    Date Filed: 10/13/2020




                                     No. 20-20525


   disregard for any serious medical needs.” Gobert, 463 F.3d at 346 (internal
   quotation omitted).
          The district court also faulted TDCJ for failing to do the impossible.
   It criticized TDCJ’s use of COVID-19 tests that “were only approved
   under the FDA’s Emergency Use Authorization and had not been approved
   for testing of asymptomatic individuals.” Valentine V, 2020 WL 5797881, at
   *33. But the evidence shows that the FDA has not fully approved any
   COVID-19 test; all available tests are subject only to emergency-use
   authorizations. And at the time of trial, none of those tests was approved for
   asymptomatic individuals. 1 The district court also lamented that TDCJ
   never considered “using authorized early release as a means to increase social
   distancing,” without addressing that TDCJ has no power to release inmates
   from the Pack Unit. Id. “Failing to do the ‘impossible’ doesn’t evince
   indifference, let alone deliberate indifference.” Swain v. Junior, 961 F.3d
   1276, 1287 (11th Cir. 2020).
          To be sure, the district court identified lapses in TDCJ’s response to
   COVID-19. As a matter of policy, TDCJ could have done more to protect
   vulnerable inmates in the Pack Unit. But federal judges are not policymakers.
   “The Constitution charges federal judges with deciding cases and
   controversies, not with running state prisons.” Lewis v. Casey, 518 U.S. 343,
   363 (1996) (Thomas, J., concurring). Here, the narrow question before us is
   whether Plaintiffs have proven a constitutional violation. And under
   governing precedent, their burden is “extremely high.” Domino, 239 F.3d at



          1
            The FDA issued an emergency-use authorization for asymptomatic testing
   during the trial. Press Release, U.S. Food & Drug Admin., Coronavirus (COVID-19)
   Update: FDA Authorizes First Diagnostic Test for Screening of People Without Known
   or Suspected COVID-19 Infection (July 24, 2020), https://www.fda.gov/news-
   events/fda-newsroom/press-announcements.




                                          13
Case: 20-20525       Document: 00515599060           Page: 14   Date Filed: 10/13/2020




                                      No. 20-20525


   756. The Eighth Amendment does not mandate perfect implementation. See
   Petzold, 946 F.3d at 250. And “prison officials who act reasonably cannot be
   found liable under the Cruel and Unusual Punishments Clause.” Farmer, 511
   U.S. at 844. TDCJ’s measures may have been unsuccessful. But they were
   not unconstitutional.
                                           C
             We pause briefly to address Plaintiffs’ ADA and Rehabilitation Act
   claim. The district court concluded that TDCJ’s failure to provide hand
   sanitizer denied the mobility-impaired subclass a reasonable accommodation
   necessary for proper hygiene. Valentine V, 2020 WL 5797881, at *35. Unlike
   our review of Plaintiffs’ Eighth Amendment claim, which involved the
   proper application of a legal standard, the reasonable-accommodation inquiry
   is fact-specific. Given that Plaintiffs’ failure to exhaust forecloses their
   success on this claim, we find it unnecessary to parse an 18-day trial record
   on an expedited motion for temporary relief.
                                          IV
             Next, we consider whether TDCJ will be irreparably harmed absent
   a stay.
             As the previous motions panel recognized, “it is difficult to imagine
   an activity in which a State has a stronger interest, or one that is more
   intricately bound up with state laws, regulations, and procedures, than the
   administration of its prisons.” Valentine I, 956 F.3d at 803 (quoting Woodford
   v. Ngo, 548 U.S. 81, 94 (2006)). And TDCJ, of course, is tasked with
   administering Texas’s prisons. Id. (citing Tex. Gov’t Code ch. 501). The
   permanent injunction lays claim to TDCJ’s resources, commanding how it
   must allocate its time, funding, and facilities. In doing so, it necessarily
   interferes with TDCJ’s ability to perform its statutory duties. And it hinders
   TDCJ’s flexibility to address the facts on the ground, which, as has been




                                           14
Case: 20-20525      Document: 00515599060          Page: 15    Date Filed: 10/13/2020




                                    No. 20-20525


   repeatedly recognized in this litigation, are ever-changing. See id.; Valentine
   III, 960 F.3d at 707; Valentine IV, 2020 WL 3491999, at *5. We have found
   irreparable injury where an injunction required a prison “go to the effort and
   expense of furnishing the district court with a plan” to address a problem
   beyond what the Constitution requires. Ruiz v. Estelle, 650 F.2d 555, 572–73
   (5th Cir. Unit A June 1981). The injunction in this case does that and more.
                                          V
          Finally, we assess the balance of harms and the public interest.
          Here, the significant decrease in COVID-19 cases in the Pack Unit,
   as documented by the district court, weighs in favor of a stay. Valentine V,
   2020 WL 5797881, at *7–8. The Pack Unit reported 144 positive cases
   between May 12–14, and 172 positive cases between June 23–25. Though
   testing slowed somewhat, only 1 positive case was reported between August
   10–12, and there were only 4 active cases among inmates as of September 28.
   The district court observed that even now, “COVID-19 has not been fully
   contained.” Id. But its incidence has been drastically reduced, all without
   court intervention or oversight. On balance, then, a stay will not substantially
   harm Plaintiffs. The harm to the state and the public interest overlap where,
   as here, the state is the appealing party. Veasey v. Abbott, 870 F.3d 387, 391
   (5th Cir. 2017) (per curiam); Nken, 556 U.S. at 435. In any event, the public
   interest favors having politically accountable officials—not federal judges—
   determine how to allocate resources. Swain, 961 F.3d at 1293; see also Lewis,
   518 U.S. at 363 (Thomas, J., concurring) (“Principles of federalism and
   separation of powers dictate that exclusive responsibility for administering
   state prisons resides with the State and its officials.”). TDCJ has thus
   satisfied all four factors.




                                          15
Case: 20-20525   Document: 00515599060         Page: 16   Date Filed: 10/13/2020




                                No. 20-20525


                                    VI
         TDCJ’s motion to stay the permanent injunction pending appeal is
   GRANTED.




                                     16